21 F.3d 1121
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David Paul HOLTZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-1475.
United States Court of Appeals, Tenth Circuit.
April 8, 1994.

ORDER AND JUDGMENT*
Before LOGAN, SETH, and BARRETT, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R. App.  P. 34(a);  Tenth Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Appellant David Paul Holtz is currently in the custody of the UnitedStates Bureau of Prisons at the Federal Correctional Institution in Florence, Colorado.  He filed a pleading that included at least eight separate motions or complaints and named over 2,000 defendants.  Basically, Appellant threw in everything but the kitchen sink in an attempt to reverse his conviction and recover damages for alleged civil rights and RICO violations.  Appellant's pleading was dismissed in a thorough Order written by the Honorable Sherman Finesilver of the UnitedStates District Court for the District of Colorado.  Thereafter, Appellant filed a Motion to Reconsider and Recuse Judge Finesilver.


3
In this motion, Appellant asserts that because he is an "avid racist" who hates people of the Jewish faith and Jews are the children of Satan who cannot be trusted, Judge Finesilver must recuse himself.  In his restrained Order Striking Motion to Reconsider and Recuse, Judge Finesilver correctly states that the "motion amounts to an impertinent and scandalous tirade...."  In his appeal from this Order, Appellant continues to espouse his bigoted and legally unsupportable position that Judge Finesilver must recuse himself because as a Jew he has been universally absolved of any and all subsequent misconduct, including violating his oath of office.  Suffice it to say, Appellant's contentions on appeal are wholly frivolous and therefore his appeal must be dismissed.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November29, 1993.  151 F.R.D. 470